Order entered July 17, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00044-CR

                               MARCUS TURNER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-52032-T

                                           ORDER
       The Court REINSTATES the appeal.

       On June 27, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. On July 12, 2013, we received appellant’s motion to dismiss the appeal.

See TEX. R. APP. P. 42.2(a). Therefore, findings are no longer necessary and we VACATE the

June 27, 2013 order. We will dispose of the motion to dismiss in due course.




                                                     /s/   LANA MYERS
                                                           JUSTICE